DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
The information disclosure statement filed 9/10/2020  fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
Note that reference WO 2006/056289 has not been provided and is therefore not considered. Gerhauser “Intelligente 3D-Magnetfeld Snesorik” has not been considered as no statement of relevance in English has been provided.  Allegro Microsystems, Inc A1140/41/42/43 Data Sheet has not been considered as no 11 page document with this title has been provided.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Anthony Moosey on 1/27/2022.
The application has been amended as follows: 
In Claim 1,
On lines 8-9, change “comparing the phase of the gain-adjusted signal to the phase of a feedback signal to provide a difference signal proportional to the phase difference” to -- comparing a phase of the gain-adjusted signal to a phase of a feedback signal to provide a difference signal proportional to a phase difference between the phase of the gain-adjusted signal to the phase of a feedback signal --.
In Claim 2,
On line 1, change “a controller” to -- the controller --.
In Claim 3,
On line 1, change “a controller” to -- the controller --.
In Claim 4, 
On lines 1-5, change “detecting an angle of a magnetic field with a magnetic field sensor comprising a plurality of magnetic field sensing elements comprises detecting the angle of the magnetic field in a magnetic field sensor comprising a plurality of magnetic field sensing elements, each comprising a respective plurality of vertical Hall Effect elements arranged as a circular vertical Hall (CVH) element” to -- the plurality of magnetic field sensing elements, each comprising a respective plurality of vertical Hall Effect elements arranged as a circular vertical Hall (CVH) element --.
In Claim 9,
On line 1, change “a controller” to -- the controller --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed.
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of providing the oscillator comprises: providing a phase increment accumulator responsive to the clock signal to generate a phase accumulated signal; subtracting the angle signal from the phase accumulated signal to generate a summed signal; and looking up a sine value in a look-up table in response to the summed signal.. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 6,333,649 to Dick et al. which discloses a phase accumulator, a subtractor circuit, and a sine lookup table, 2) US 5,452,326 to Tanaka which discloses a digital PLL circuit including an automatic gain control circuit and a phase detector, and 3) US 5,329,253 to Ichihara which discloses a PLL circuit, a phase accumulator, and a sine lookup table.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858